2019 WI 29

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2018AP2457-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        David P. F. Templeton, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        David P. F. Templeton,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST TEMPLETON

OPINION FILED:          March 21, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                             2019 WI 29
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.     2018AP2457-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against David P. F. Templeton, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
             Complainant,                                           MAR 21, 2019
       v.                                                              Sheila T. Reiff
                                                                    Clerk of Supreme Court
David P. F. Templeton,

             Respondent.




       ATTORNEY    disciplinary          proceeding.         Attorney's          license
suspended.


       ¶1    PER CURIAM.        We review a stipulation filed pursuant
to    Supreme   Court    Rule    (SCR)    22.12   by     the    Office      of    Lawyer
Regulation (OLR) and Attorney David P. F. Templeton.                             In the
stipulation,      Attorney       Templeton    admits         that      he    committed

professional misconduct, and he agrees with the OLR's request
that his license to practice law be suspended for a period of
six months.       He further agrees that the court should impose
various     conditions    upon    the    reinstatement         of   his     license     to
practice law.
                                                                                   No.       2018AP2457-D



       ¶2     After      careful      review             of    the      matter,     we       accept    the
stipulation        and     impose         the     requested               discipline.            Because
Attorney      Templeton         entered         into          a     comprehensive            stipulation
prior to the appointment of a referee, we do not require him to
pay the costs of this proceeding.
       ¶3     Attorney         Templeton        was       admitted          to    practice       law    in
Wisconsin in 2004 and practiced in Menasha.                                       He has no prior
disciplinary history.                 Effective May 31, 2017, his license to
practice law was suspended for failure to comply with continuing
legal education reporting requirements.                                   Effective October 31,
2017, his license to practice law was suspended for failure to
pay     state      bar     dues      and        provide             the     OLR     trust        account

certification.           Attorney Templeton's license remains suspended.
       ¶4     On    December         27,       2018,          the    OLR     filed       a    complaint
alleging that Attorney Templeton had engaged in three counts of
professional        misconduct.                The       complaint          sought       a     six-month
suspension         of    his     license         to           practice      law     in        Wisconsin.
Attorney      Templeton        filed       a    handwritten               answer    on       January    7,

2019,       stating       that       he        accepts            the      OLR's     findings          and
recommendations and that he takes full responsibility for his
misconduct.
       ¶5     On January 18, 2019, the OLR and Attorney Templeton
filed a stipulation pursuant to SCR 22.12.                                  The following facts
are taken from the stipulation.
       ¶6     On    June       22,   2017,        Village            of    Fox     Crossing       Police
Department Investigator Jeremiah Gustafson provided information
to    the   OLR    about       Attorney         Templeton,              advising     that       Attorney
                                                     2
                                                                              No.    2018AP2457-D



Templeton    was       under    investigation              for    suspected         drug-related
conduct.          Investigator             Gustafson             was     working       with     an
investigator from the Lake                  Winnebago           Metropolitan         Enforcement
Group (MEG) and a confidential informant (CI).                                MEG is a multi-
jurisdictional         law     enforcement            task       force    concentrating         on
illegal drugs that uses CIs to gather evidence.                                     The CI and
Attorney    Templeton          had    discussed           the    possibility         of   the   CI
performing clerical work for Attorney Templeton in exchange for
drugs.
     ¶7     On    August       2,     2017,      Investigator           Gustafson,        the   MEG
investigator,      and       the     CI    met       in    advance       of   a     pre-arranged
controlled buy of illegal drugs from Attorney Templeton set for

later that day.          The CI wore a wireless body transmitter while
the investigators observed the drug transaction between Attorney
Templeton        and     the         CI.          Attorney             Templeton       delivered
approximately .2 grams of heroin to the CI with the assurance,
"Don't worry, I'll get more."                        Following the drug transaction,
Attorney Templeton was arrested and later released.

     ¶8     On August 11, 2017, Attorney Templeton was charged in
Winnebago    County      with        one   count          of   manufacturing/delivery            of
heroin in violation of Wis. Stat. § 961.41(1)(d)1, a Class F
felony.     Conditions of his bail/bond included absolute sobriety
and no commission of any criminal act.
     ¶9     On August 14, 2017, Attorney Templeton tested positive
for methamphetamine, in violation of his bail/bond.                                   On August
17, 2017, he caused a disturbance at a Menasha apartment while
intoxicated, two additional violations of his bail/bond.
                                                 3
                                                                   No.   2018AP2457-D



     ¶10    On August 18, 2017, as a result of his conduct the
previous day, Attorney Templeton was charged in Winnebago County
with two counts of felony bail jumping pursuant to Wis. Stat.
§ 946.49(1)(b), and one count of misdemeanor disorderly conduct
pursuant to Wis. Stat. § 947.01.
     ¶11    On March 6, 2018, Attorney Templeton pleaded guilty to
the felony count of manufacturing/delivery of heroin and one
count of felony bail jumping.             The other felony bail jumping and
the disorderly conduct counts were read in and dismissed.                             On
May 18, 2018, Attorney Templeton received an imposed but stayed
sentence   consisting     of   two    years       of   initial     confinement       and
three years of extended supervision, as well as an imposed five-

year probation sentence with credit for time served.                       (Attorney
Templeton was incarcerated between August 18, 2017 and May 18,
2018.)
     ¶12    Attorney     Templeton's           license    to   practice        law   in
Wisconsin has been continuously suspended since May 31, 2017.
On June 5, 2017, he appeared in Winnebago County Circuit Court

on behalf of a client.         Attorney Templeton failed to inform his
client,    opposing    counsel,      or    the    court    that    his   license      to
practice law had been suspended.                 A representative of the Town
of Grand Chute Police Department notified the OLR that on June
28   and   29,   2017,   Attorney         Templeton       stated   to    the    police
department he had been         retained by and             represented a        client
under criminal investigation.
     ¶13    The OLR's complaint alleged the following counts of
misconduct:
                                           4
                                                   No.   2018AP2457-D


         •   Count One: By engaging in conduct leading to criminal
             felony convictions for the manufacture/delivery of
             heroin and for bailing jumping, Attorney Templeton
             violated SCR 20:8.4(b).1

         •   Count Two: By failing to notify his client, opposing
             counsel, and the court of his license suspension,
             Attorney Templeton violated SCR 22.26(1)(a), (b) and
             (c),2 enforceable via SCR 20:8.4(f).3



    1  SCR 20:8.4(b) provides:   "It is professional misconduct
for a lawyer to commit a criminal act that reflects adversely on
the lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects."
    2 SCR 22.26(1) provides on or before the effective date
    of license suspension or revocation, an attorney whose
    license is suspended or revoked shall do all of the
    following:

          (a) Notify by certified mail all clients being
     represented in pending matters of the suspension or
     revocation and of the attorney's consequent inability
     to act as an attorney following the effective date of
     the suspension or revocation.

            (b) Advise the clients to seek legal advice of
        their choice elsewhere.

            (c) Promptly provide written notification to the
        court or administrative agency and the attorney for
        each party in a matter pending before a court or
        administrative agency of the suspension or revocation
        and of the attorney's consequent inability to act as
        an attorney following the effective date of the
        suspension or revocation. The notice shall identify
        the successor attorney of the attorney's client or,
        if there is none at the time notice is given, shall
        state the client's place of residence.
    3  SCR 20:8.4(f) provides:  "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."


                                  5
                                                         No.   2018AP2457-D


        •   Count Three:   By practicing law after May 31, 2017,
            while his license was suspended, Attorney Templeton
            violated SCR 22.26(2),4 and SCR 31.10(1),5 enforceable
            via SCR 20:8.4(f).
    ¶14     Attorney   Templeton   states   that   the   terms    of   the
stipulation were not bargained for or negotiated between the


    4   SCR 22.26(2) provides:

         An attorney whose license to practice law is
    suspended or revoked or who is suspended from the
    practice of law may not engage in this state in the
    practice of law     or in any law work activity
    customarily done by law students, law clerks, or other
    paralegal personnel, except that the attorney may
    engage in law related work in this state for a
    commercial employer itself not engaged in the practice
    of law.
    5   SCR 31.10(1) provides:

         If a lawyer fails to comply with the attendance
    requirement of SCR 31.02, fails to comply with the
    reporting requirement of SCR 31.03(1), or fails to pay
    the late fee under SCR 31.03(2), the board shall serve
    a notice of noncompliance on the lawyer. This notice
    shall advise the lawyer that the lawyer’s state bar
    membership   shall  be  automatically   suspended  for
    failing to file evidence of compliance or to pay the
    late fee within 60 days after service of the notice.
    The board shall certify the names of all lawyers so
    suspended under this rule to the clerk of the supreme
    court, all supreme court justices, all court of
    appeals and circuit court judges, all circuit court
    commissioners appointed under SCR 75.02(1) in this
    state, all circuit court clerks, all juvenile court
    clerks, all registers in probate, the executive
    director of the state bar of Wisconsin, the Wisconsin
    State Public Defender’s Office, and the clerks of the
    federal district courts in Wisconsin. A lawyer shall
    not engage in the practice of law in Wisconsin while
    his or her state bar membership is suspended under
    this rule.


                                   6
                                                                        No.       2018AP2457-D



parties.        He   avers    that    he   admits       the    facts    and       misconduct
alleged by the OLR and agrees to the discipline sought by the
OLR   director.         He    represents    that        he    fully    understands        the
misconduct         allegations,      the   ramifications          should          the   court
impose the stipulated level of discipline, his right to contest
the matter, and his right to consult with and retain counsel.
He states that his entry into the stipulation is made knowingly
and voluntarily.
      ¶15     In     the     stipulation,        the     parties       agree       that    an
appropriate        level     of    discipline      to    impose        in     response     to
Attorney Templeton's misconduct is a suspension of his license
to practice law in Wisconsin for a period of six months.                                  The

parties       further      agree   that    the    court       impose        the    following
conditions      on    the    reinstatement        on    Attorney       Templeton's        law
license:

          •   Prior to filing a petition for reinstatement,
              Attorney Templeton will provide the OLR with
              signed   medical  releases  for  each  treatment
              provider who is providing or has provided
              treatment, assessment, or services related to
              substance abuse to Attorney Templeton within the
              three previous years;

          •   Prior to filing a petition for reinstatement,
              Attorney Templeton will undergo a substance abuse
              assessment    that    makes    specific   written
              recommendations, and demonstrate compliance with
              the recommendations; and

          •   As   a   condition  of  reinstatement,  Attorney
              Templeton will submit to monitoring as directed
              by the OLR and must comply with all monitoring
              requirements for a period of two years following
              reinstatement.


                                            7
                                                                             No.    2018AP2457-D



       ¶16    In its memorandum in support of the stipulation, the
OLR says that Attorney Templeton's misconduct was serious and
merits    a   sanction      that     will    require            him   to    demonstrate       his
fitness before practicing law again in Wisconsin.                                The OLR notes
that there a number mitigating factors present in this case:
Attorney Templeton has no disciplinary history; he is remorseful
for    his     misconduct;         he     fully           cooperated        in     the      OLR's
investigation and stipulated to the misconduct, and he continues
to participate in weekly counseling.
       ¶17    After    careful     review           of    the    matter,     we    accept     the
stipulation and determine that Attorney Templeton engaged in the
three counts of misconduct alleged in the OLR's complaint.                                     We

further conclude that a six-month suspension of his license to
practice law is an appropriate level of discipline.                                Although no
two disciplinary proceedings are precisely alike, we find that
the    misconduct      at    issue       here       is        somewhat     similar    to     that
presented in In re Disciplinary Proceedings Against Schwitzer,

2017 WI 53,     375 Wis. 2d 414,                895 N.W.2d 416.          Attorney
Schwitzer's license was suspended for six months following his
criminal convictions for possession of THC and cocaine, as well
as     holding      himself        out      as           an     attorney      following       an
administrative suspension.               As in Schwitzer, we find a six-month
suspension which will require Attorney Templeton to go through a
formal reinstatement proceeding, to be an appropriate level of
discipline.           We    also    find        it       appropriate        to     impose     the
conditions enumerated in the stipulation upon the reinstatement
of Attorney Templeton's license to practice law.                                   Since this
                                                8
                                                               No.   2018AP2457-D



matter was brought to the court in the context of an SCR 22.12
stipulation without the need to appoint a referee, we impose no
costs upon Attorney Templeton.
     ¶18   IT   IS   ORDERED   that       the   license   of     David   P.   F.
Templeton to practice law in Wisconsin is suspended for a period
of six months, effective the date of this order.
     ¶19   IT IS FURTHER ORDERED that, to the extent he has not
already done so, David P. F. Templeton shall comply with the
provisions of SCR 22.26 regarding the duties of a person whose
license to practice law in Wisconsin has been suspended.
     ¶20   IT IS FURTHER ORDERED that the following conditions
are imposed upon the reinstatement of David P. F. Templeton's

license to practice law in Wisconsin:

       •   Prior to filing a petition for reinstatement,
           Attorney Templeton will provide the OLR with
           signed   medical  releases  for  each  treatment
           provider who is providing or has provided
           treatment, assessment, or services related to
           substance abuse to Attorney Templeton within the
           three previous years;

       •   Prior to filing a petition for reinstatement,
           Attorney Templeton will undergo a substance abuse
           assessment    that    makes    specific   written
           recommendations, and demonstrate compliance with
           the recommendations; and

       •   As   a   condition  of  reinstatement,  Attorney
           Templeton will submit to monitoring as directed
           by the OLR and must comply with all monitoring
           requirements for a period of two years following
           reinstatement.




                                      9
                                                         No.   2018AP2457-D



     ¶21   IT   IS   FURTHER   ORDERED    that    compliance   with    all
conditions of this order is required for reinstatement.                See

SCR 22.29(4)(c).
     ¶22   IT   IS   FURTHER    ORDERED    that    the    administrative
suspension of David P. F. Templeton's license to practice law in
Wisconsin, due to his failure to pay mandatory bar dues, provide
the OLR trust account certification, and failure to comply with
continuing legal education reporting requirements, will remain
in effective until each reason for the administrative suspension
has been rectified, pursuant to SCR 22.28(1).




                                  10
    No.   2018AP2457-D




1